Citation Nr: 0738736	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for Hepatitis C; and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for Hepatitis B.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1961 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
the veteran's claim of service connection for Hepatitis B and 
his petition to reopen a claim of service connection for 
Hepatitis C based on no new and material evidence.


FINDINGS OF FACT

1.  An unappealed RO decision, dated in September 2002, 
denied the veteran's claim of entitlement to service 
connection for Hepatitis C.

2.  Evidence received since the September 2002 RO decision is 
new but does not relate to an unestablished fact necessary to 
substantiate the claim that the veteran has Hepatitis C that 
was incurred or aggravated in service, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Hepatitis B was not manifest during service, and it is 
not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision, denying the claim of 
service connection for Hepatitis C, is final.  38 U.S.C.A. § 
7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for Hepatitis C; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claims, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions for the petition to reopen.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
October 2004 letter provided the veteran with the reasons for 
the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The October 2004 letter also fully satisfied the duty to 
notify provisions for the claim of service connection for 
Hepatitis B.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The October 2004 letter told him to 
provide any relevant evidence in his possession.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran reported receiving Social Security 
income, but did not claim to be receiving disability 
benefits.  VA has no obligation to obtain any records from 
the Social Security Administration in such a case.  See 
38 C.F.R. § 3.159(c).  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(d).  For petitions to reopen, VA is not 
obligated to provide an examination.  See 38 C.F.R. 
§ 3.159(d).  

With respect to the veteran's claim of service connection for 
Hepatitis B, the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

The veteran contends that he has Hepatitis C that is the 
result of his service.  The veteran filed a previous claim 
for service connection in March 2002.  That claim was denied 
in a September 2002 RO decision.  The veteran did not appeal.  
The September 2002 decision is thus final.  38 U.S.C.A. §§ 
7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The September 2002 RO decision denied the claim because the 
veteran's Hepatitis C was not manifested during service, and 
he presented no medical evidence linking his disability to 
service.  Furthermore, the Board notes that the veteran has 
at no time submitted medical evidence showing a diagnosis of 
Hepatitis C.   Indeed, medical reports from September 2003 
and August 2004 show that tests for the Hepatitis C virus 
were non-reactive.  In order for the claim to be reopened, 
the veteran must submit evidence relating to a diagnosis of 
Hepatitis C and a nexus to service.

Since the September 2002 RO decision, the veteran has 
submitted a number of VA treatment records.  These records 
establish continuing liver problems to include chronic viral 
Hepatitis B, cirrhosis of the liver, and acute alcoholic 
Hepatitis.  These records do not indicate, however, that the 
veteran had Hepatitis C in service or show that he has such 
condition currently.  In fact, as stated above, laboratory 
testing in August 2004 shows that his Hepatitis C screen was 
non-reactive.  Given that the newly submitted evidence does 
not relate to Hepatitis C but to other conditions, it cannot 
constitute new and material evidence.

There is no other evidence which is relevant to this petition 
to reopen.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's petition.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition to reopen must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Service Connection

The veteran also contends that he has Hepatitis B as a result 
of his service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

As indicated above, service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has submitted VA treatment records showing that 
he tested positive for the Hepatitis B antigen and listing 
chronic viral Hepatitis B among his diagnoses.  The Board 
thus acknowledges that the veteran has a current disability.

In reviewing the veteran's service medical records, the Board 
notes that there is no indication of Hepatitis B.  There are 
no complaints of, diagnoses of, or treatment for any disorder 
of the liver.  The veteran's first complaints of liver 
problems of record appear in private medical reports from 
1988, which state that the veteran had cirrhosis of the liver 
that had been diagnosed one to two years previously.  
Furthermore, it appears that the veteran did not specifically 
have a diagnosis of Hepatitis B until 2004, more than 40 
years after separation from service.

The Board notes that the absence of a diagnosis in service or 
for years afterward weighs heavily against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  In addition, the veteran has 
presented no other evidence linking his Hepatitis B to 
service.

The Board is extremely sympathetic to the difficulties the 
veteran must face as a result of his disabilities.  
Unfortunately, in light of the foregoing, the Board finds 
that the preponderance of the evidence shows that the 
veteran's Hepatitis B was not incurred in service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for 
Hepatitis C is denied.

Entitlement to service connection for Hepatitis B is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


